

 
 

--------------------------------------------------------------------------------

 
Director Version 05/26/2010

 
NU SKIN ENTERPRISES, INC.
2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
 
Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2010 Omnibus Incentive
Plan (“Plan”) and the 2010 Omnibus Incentive Plan Master Restricted Stock Unit
Agreement (“Master Agreement”) previously entered into by the parties, hereby
grants to the “Director” identified below the number of Restricted Stock Units
set forth below.  The Restricted Stock Units are subject to all of the terms and
conditions as set forth herein and in the Master Agreement and the Plan, both of
which are incorporated herein in their entirety.  Any capitalized terms not
defined herein shall have the meaning provided to such terms in the Plan.
 
Director:


Date of Grant:


Number of Restricted Stock Units:


Vesting Schedule:




Additional Terms/Acknowledgements:  The Director acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Master Agreement and the
Plan.  The Director further acknowledges that as of the Date of Grant, this
Grant Notice, the Master Agreement and the Plan set forth the entire
understanding between the Director and the Company regarding the Restricted
Stock Units granted pursuant hereto and supersede all prior oral and written
agreements on that subject with the exception of the agreements, if any, listed
below.  To the extent that this Grant Notice varies from the terms of the Master
Agreement, this Grant Notice will prevail only with respect to Restricted Stock
Units granted pursuant to this Grant Notice.
 
Other Agreements:
 





 
NU SKIN ENTERPRISES, INC.
 
By:
  ____________________________
Title:
 
Date:
 

 
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
 

Director Version 05/26/2010

NU SKIN ENTERPRISES, INC.
2010 OMNIBUS INCENTIVE PLAN
MASTER RESTRICTED STOCK UNIT AGREEMENT
 
This Master Restricted Stock Unit Agreement (the “Agreement”) is entered into
effective as of the “Effective Date” set forth below, by and between Nu Skin
Enterprises, Inc., a Delaware corporation (the “Company” ), and the undersigned
“Director,” subject to the terms and conditions of the Nu Skin Enterprises, Inc.
2010 Omnibus Incentive Plan (the “Plan”).  In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this
Agreement, the terms and conditions of the Plan shall prevail.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.
 
1.           Grant of Restricted Stock Units.
 
1.1           Master Agreement.  By executing this Agreement, Director agrees
that this Agreement shall govern the term of all Restricted Stock Units granted
to Director under the Plan pursuant to a Restricted Stock Unit Grant Notice
(“Grant Notice”) that incorporates by reference the terms of this
Agreement.  Each Restricted Stock Unit grant that is intended to be governed by
this Agreement shall incorporate all of the terms and conditions of this
Agreement and shall contain such other terms and conditions as the Committee
shall establish for the grant of Restricted Stock Units covered by such Grant
Notice.  In the event of a conflict between the language of this Agreement and
any Grant Notice, the language of the Grant Notice shall prevail with respect to
that Grant Notice.  In order to be effective, the Grant Notice must be executed
by a duly authorized executive officer of the Company. Director will not be
required to sign each Grant Notice, but Director shall be deemed to have
accepted the Grant Notice (and all of the terms and conditions set forth
therein) unless Director provides written notice to the Plan Administrator of
Director’s rejection of the Grant Notice and all of the Restricted Stock Units
granted thereunder within 20 days after receipt of the Grant Notice.
 
1.2           Grant of Restricted Stock Units.  The Company grants to Director
an award of the number of Restricted Stock Units as set forth in each applicable
Grant Notice.  Each Restricted Stock Unit is a bookkeeping entry representing
the Company’s unfunded promise to deliver one (1) share of the Company’s Common
Stock (the “Share”), on the terms provided herein and in the Plan.
 
1.3           Vesting of Restricted Stock Units.  Unless other vesting dates and
schedules are provided in the Grant Notice, the Restricted Stock Units shall
vest in full on the date immediately preceding the next annual meeting of
stockholders following the Date of Grant (the “Vesting Dates”) provided that
Director remains in the Continuous Service of the Company during the period
commencing on the date of grant and ending on each of the respective Vesting
Dates (the “Vesting Period”) except as otherwise provided in Section 4.
 
“Continuous Service” means that the Director’s service with the Company is not
interrupted or terminated.  Subject to the requirements of applicable law, the
Committee, in its sole discretion, may determine whether Continuous Service
shall be considered interrupted in the case of any leave of absence approved by
the Company, including sick leave, military leave or any other personal leave.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.4           Settlement of Restricted Stock Units.  Subject to the terms of the
Plan and this Agreement, Restricted Stock Units shall be settled in Shares,
provided that Director has satisfied any tax withholding obligations, if any,
pursuant to Section 9 below. Shares will be issued to Director within a
reasonable time following each Vesting Date (as evidenced by the appropriate
entry in the books of the Company or a duly authorized transfer agent of the
Company), but in no event shall the Shares be issued after the period ending on
the later to occur of the date that is 2 1/2 months from the end of (i)
Director’s tax year that includes the applicable Vesting Date, or (ii) the
Company’s tax year that includes the applicable Vesting Date.
 
1.5           Stockholder Rights.  Unless and until the Shares are issued by the
Company after the Vesting Date, Director shall have none of the rights or
privileges of a shareholder of the Company (including voting, dividend and
liquidation rights) with respect to the Shares covered by the Restricted Stock
Units.
 
2.           Securities Law Compliance.  Director represents that Director has
received and carefully read a copy of the Prospectus for the Plan, together with
the Company’s most recent Annual Report to Stockholders.  Director hereby
acknowledges that Director is aware of the risks associated with the Shares and
that there can be no assurance the price of the Common Stock will not decrease
in the future.  Director hereby acknowledges no representations or statements
have been made to Director concerning the value or potential value of the Common
Stock.  Director acknowledges that Director has relied only on information
contained in the Prospectus and has received no representations, written or
oral, from the Company or its Directors, attorneys or agents, other than those
contained in the Prospectus or this Agreement.  Director acknowledges that the
Company has made no representations concerning the tax and other effects of the
Restricted Stock Units and Director represents that Director has consulted with
Director’s own tax and other advisors concerning the tax and other effects of
the Restricted Stock Units.
 
3.           Transfer Restrictions.  Director shall not transfer, assign, sell,
encumber, pledge, grant a security interest in or otherwise dispose of the
Restricted Stock Units subject to this Agreement in any manner other than by the
laws of descent or distribution.  Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Restricted Stock Units and this
Agreement.
 
4.           Termination of Continuous Service.  In the event Director’s
Continuous Service is terminated for any reason prior to the full vesting of the
Restricted Stock Units, the Restricted Stock Units granted hereunder shall
terminate to the extent they are not vested as of the termination of Director’s
Continuous Service (as described in Section 10(g)), and Director shall not have
any right to receive any Shares subject to such unvested Restricted Stock Units.
 
5.           Forfeiture.  If at any time during Director’s Continuous Service or
at any time during the 12-month period following termination of Director’s
Continuous Service, a Forfeiture Event (as defined below) occurs, then at the
election of the Committee, (a) this Agreement and all unvested Restricted Stock
Units granted hereunder shall terminate, and (b) Director shall return to the
Company for cancellation all Shares held by Director plus pay the Company the
amount of any proceeds received from the sale of any Shares to the extent such
Shares were issued pursuant to Restricted Stock Units granted under this
Agreement that vested (i) during the 12-month period immediately preceding the
Forfeiture Event, or (ii) on the date of or at any time after such Forfeiture
Event.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
"Forfeiture Event" means the following:
 
(a) an act of fraud or intentional misrepresentation related to his or her
services as a director;
 
(b) disclosure or use of confidential information in a manner detrimental to the
Company;
 
(c) competing with the Company; or
 
(d) any other action of the Director that is materially harmful to the interests
of the Company. The Committee, in its sole discretion, may waive at any time in
writing this forfeiture provision and release Director from liability hereunder.
 
6.           Governing Plan Document.  This Agreement incorporates by reference
all of the terms and conditions of the Plan, as presently existing and as
hereafter amended.  Director expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan.  Director also expressly acknowledges, agrees and represents as
follows:
 
(a) Acknowledges receipt of the Plan and represents that Director is familiar
with the provisions of the Plan, and that Director enters into this Agreement
subject to all of the provisions of the Plan;
 
(b) Recognizes that the Committee has been granted complete authority to
administer the Plan in its sole discretion, and agrees to accept all decisions
related to the Plan and all interpretations of the Plan made by the Committee as
final and conclusive upon Director and upon all persons at any time claiming any
interest through Director in the Restricted Stock Units or the Shares subject to
this Agreement; and
 
(c) Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Director from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that Director (to the extent
Section 16(b) applies to Director) shall not be exempt from such requirements
pursuant to Rule 16b-3 unless and until Director shall comply with all
applicable requirements of Rule 16b-3, including without limitation, the
possible requirement that Director must not sell or otherwise dispose of any
Share acquired hereby unless and until a period of at least six months shall
have elapsed between the date upon which such Restricted Stock Unit was granted
to Director and the date upon which Director desires to sell or otherwise
dispose of any Share acquired under such Restricted Stock Unit.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.           Representations and Warranties.  As a condition to the receipt of
any Shares upon vesting, the Company may require Director to make any
representations and warranties to the Company that legal counsel to the Company
may determine to be required or advisable under any applicable law or
regulation, including without limitation, representations and warranties that
the Shares are being acquired only for investment and without any present
intention or view to sell or distribute any such shares.
 
8.           Compliance With Law And Regulations.  The obligations of the
Company hereunder are subject to all applicable federal and state laws and to
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed and
any other government or regulatory agency.
 
9.           Taxes.  Regardless of any action the Company takes with respect to
any or all income tax (including federal, state and other taxes), social
insurance, payroll tax or other tax-related withholding (“Tax-Related Items”),
Director acknowledges that the ultimate liability for all Tax-Related Items
legally due by Director is and remains his or her responsibility and that the
Company (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the settlement of the Restricted Stock Units, the
subsequent sale of any Shares acquired at settlement and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate the Director’s
liability for Tax-Related Items.
 
Prior to vesting of the Restricted Stock Units, Director agrees to make
arrangements satisfactory to the Company to satisfy any applicable Tax-Related
Items in connection with the Restricted Stock Units.  In this regard, if
permissible under local law and regulations, Director authorizes the Company, at
their discretion, to satisfy the obligations with respect to Tax-Related Items
by one or a combination of the following: (i) selling or arranging for the sale
of Shares otherwise deliverable to Director in settlement of the Restricted
Stock Units; (ii) withholding from Director’s wages or other cash compensation
payable to Director by the Company; (iii) withholding from proceeds of the sale
of Shares acquired upon vesting of the Restricted Stock Units; or (iv)
withholding in Shares, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum withholding amount.  Finally, Director
will pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of Director’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to deliver any of the Shares if Director fails to comply with his or her
obligations in connection with the Tax-Related Items described in this Section.
 
10.           Nature of Grant.  In accepting the Restricted Stock Units and
signing this Agreement, the Director acknowledges that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan;
 
(b) the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c) nothing in this Agreement or in the Plan shall confer upon Director any
right to continue in the service of the Company as a director or in any other
capacity;
 
(d) all decisions with respect to future grants of Restricted Stock Units, if
any, will be at the sole discretion of the Company;
 
(e) Director’s participation in the Plan is voluntary;
 
(f) in consideration of the grant of Restricted Stock Units, no claim or
entitlement to compensation or damages arises from termination of the Restricted
Stock Units or diminution in value of the Restricted Stock Units or Shares
received upon vesting of Restricted Stock Units resulting from termination of
the Director’s Continuous Service (for any reason whatsoever and whether or not
in breach of local labor laws) and Director irrevocably releases the Company
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Director shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim; and
 
(g) in the event of the termination of Director’s Continuous Service, whether or
not in breach of local labor laws, Director’s right to receive Restricted Stock
Units and vest under the Plan, if any, will terminate effective as of the date
that Director’s Continuous Service terminated, as determined by the Committee in
its sole discretion.
 
11.           Miscellaneous Provisions.
 
11.1           Notices.  Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice at the address indicated below
such party's signature line on this Agreement or at such other address as such
party may designate by ten (10) days advance written notice under this Section
to all other parties to this Agreement.
 
11.2           No Waiver.  The failure of the Company in any instance to
exercise any rights under this Agreement, including the forfeiture rights under
Section 5, shall not constitute a waiver of any other rights that may
subsequently arise under the provisions of this Agreement or any other agreement
between the Company and Director.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
11.3           Director Undertaking.  Director hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Director or the Shares pursuant to
the provisions of this Agreement.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
11.4           Entire Contract.  This Agreement and the Plan constitute the
entire understanding and agreement of the parties with respect to the subject
matter contained herein.  This Agreement is made pursuant to, and incorporates
by reference, the provisions of the Plan and shall in all respects be construed
in conformity with the terms of the Plan (which is attached as Exhibit A).
 
11.5           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
11.6           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan, Restricted
Stock Units granted under the Plan or future Restricted Stock Units that may be
granted under the Plan by electronic means or to request Director’s consent to
participate in the Plan by electronic means.  Director hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
 
11.7           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Director, Director's permitted assigns and the legal
representatives, heirs and legatees of Director's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Director may not
assign this Agreement other than by the laws of decent and distribution.
 
11.8           Severability.  In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
 
11.9           Governing Law.  Restricted Stock Units and the provisions of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Utah without resort to that State's conflict-of-laws rules, as
provided in the Plan.  In the event of any legal proceeding involving this
Agreement, the prevailing party shall be entitled to recover its legal fees and
expenses (including reasonable attorneys’ fees).
 

 
 
 

--------------------------------------------------------------------------------

 
 


By Director’s signature and the signature of the Company’s representative below,
Director and the Company agree that this Restricted Stock Unit is granted under
and governed by the terms and conditions of the Plan and this
Agreement.  Director has read and understands the Plan and this
Agreement.  Director hereby agrees to accept as binding and conclusive all
decisions or interpretations of the Board and/or the Committee related to the
Plan.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
[EFFECTIVE DATE] (the “Effective Date”).
 


 


 

 
NU SKIN ENTERPRISES, INC.
 
By:
 
Name:
[REPRESENTATIVE NAME]
Title:
[REPRESENTATIVE TITLE]



 


 

 
DIRECTOR
   
Name:
[DIRECTOR NAME]
Address:
[DIRECTOR ADDRESS]




 
 

--------------------------------------------------------------------------------

 
